DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1–20 are pending in the present application. Claims 3–5 and 8–20 have been withdrawn. Claims 1 and 7 have been amended in the amendment filed on November 18th, 2021. The remaining claims are original or previously presented.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments
The amendments to claims 1 and 7 filed on November 18th, 2021 are accepted.
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted. 
The amendments to the Abstract of the disclosure and to the Specification for minor informalities are accepted and the objections are withdrawn.
The interpretation of the terms “control system’ and “chemical injection system” under 35 U.S.C. 112(f) is maintained as Applicant has not argued this interpretation. 

Response to Arguments
Applicant’s arguments on pages 16–17 of the Remarks filed November 18th, 2021, with respect to the rejection of independent claim 1 under 35 USC §102 anticipated by Reyes, have been fully considered and are persuasive in view of the amended limitations.  Therefore, the 
The Office suggests to combine the limitations of claim 6 into independent claim 1 in order to distinguish over the prior art of record. In this case claims 2–5 could be rejoined.

Claim Rejections – 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Leslie Dewan et al, US 20150228363 A1 (hereinafter “Dewan”).
Regarding claim 1, Dewan discloses a nuclear power system, comprising: 
a reactor vessel that comprises a reactor core mounted within a volume of the reactor vessel (Fig. 8; para. 343: core 800), wherein the reactor core comprises one or more nuclear fuel assemblies configured to generate a nuclear fission reaction (Figs. 5,8-9; para. 102, 335-337,343,348: driver region 810 of Fig. 8 comprises fuel channels 906 corresponding to fuel assemblies, shown in Fig. 9, and the fuel assemblies may consist of hollow moderator rods through which the fuel flows shown in Figs. 5 and 9 in cross-section), and wherein the reactor vessel does not include any control rod assemblies therein (para. 205-207: the reactor may not include any control rod assemblies and instead include a reflector system for example, or by adjusting fuel flow rate); 
a riser positioned above the reactor core (para. 420: the upflow region may contain a riser); 
a primary coolant flow path that extends from a bottom portion of the volume below the reactor core, through the reactor core, within the riser, and through an annulus between the riser and the reactor vessel back to the bottom portion of the volume (Fig. 8; para. 22,343: an outer 
a primary coolant that circulates through the primary coolant flow path to receive heat from the nuclear fission reaction and release the received heat to generate electric power in a power generation system fluidly or thermally coupled to the primary coolant flow path (Fig. 1; para. 145: The fuel is the coolant because it travels on path 105 through the heat exchanger or steam generator circuit then returns cooled); and 
a control system communicably coupled to the power generation system and configured to control a power output of the nuclear fission reaction independent of any control rod assemblies (para. 27, 85, 207: a control system may regulate the speed of the circulating pumps or varying the volume of the active core, or only use a reflector system).

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dewan in view of Ian Scott, US 2017/0243664 A1 (hereinafter “Scott”).
Regarding claim 2, Dewan discloses the nuclear power system of claim 1, further comprising a chemical injection system in fluid communication with the primary coolant flow path (para. 296,304: a plug or thin cladding material allows the moderator material mix with molten salt which decreases the reactivity).
However Dewan fails to disclose a control system coupled to the chemical injection system because the systems are passive.
Scott discloses a compatible nuclear power system to that of Dewan based on molten salt, comprising a different type of chemical injection system (Fig. 1: 1001,1002,1003) in fluid 
 wherein the control system (Fig. 1: voltage regulator 1001) is communicably coupled to the chemical injection system and configured to control the power output of the nuclear fission reaction independent of any control rod assemblies by controlling one or more parameters of at least one of the power generation system or the chemical injection system (para. 32: a chemical injection of a neutron absorbing compound is controlled according to a voltage applied to an anode and cathode).
It would have been obvious to one of ordinary skill to substitute the chemical injection system of Scott for that of Dewan. According to Scott para. 19-21, this would have provided a more practical way for temporary control or reactivity without shutting down the reactor.

Allowable Subject Matter
Claim 6
Dewan was the only prior art found to teach a reactor vessel without control rod assmeblies that comprises all of the features of claim 1, and Scott was found to teach chemical injection in a similar type of reactor, but neither goes into details on keeping reactor output power within a range.
Claim 7 is allowed for similar reasons. Please refer to the explanation provided in section 26 of the Non-Final mailed on July 2nd, 2021.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646